Citation Nr: 0810179	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  07-25 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
March 1950 rating decision that severed service connection 
for osteochondritis of the left femur (Perthe's hip).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1943.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2007 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim of CUE 
in the March 1950 rating decision which severed service 
connection for osteochondritis of the left femur (Perthe's 
hip).  


FINDINGS OF FACT

1.  By a letter dated in January 1950, the RO notified the 
veteran of a proposal to sever service connection for 
osteochondritis of the left femur (Perthe's hip) based upon 
CUE by the RO in granting service connection for a left hip 
disorder in a March 1944 rating decision.

2.  The veteran did not respond to the proposed severance 
action finding CUE, and service connection for 
osteochondritis of the left femur (Perthe's hip) was severed 
by rating decision in March 1950; the veteran was notified of 
the action by letter in March 1950, and did not appeal.

3.  The statutory and regulatory provisions in effect at the 
time of the RO's March 1950 rating decision were correctly 
applied and it has not been shown otherwise.

4.  There was a tenable basis for the RO's March 1950 
decision that the veteran's osteochondritis of the left femur 
(Perthe's hip) clearly and unmistakably pre-existed his 
military service, and clearly and unmistakably was not 
aggravated therein.




CONCLUSION OF LAW

The March 1950 rating decision severing service connection 
for osteochondritis of the left femur (Perthe's hip) does not 
contain clear and unmistakable error.  38 C.F.R. § 3.105 
(2007); VA Regulation 1009(A), (D), (1949); Veterans 
Regulation 1(a), Part I (1943); Veterans Administration 
Instruction No. 1, paragraphs 2 and 3 to sec. 9(a)-(b), Pub. 
L. 78-144 (July 13, 1943); 38 C.F.R. § 35.011 (1943).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  This 
law contemplates VA's notice and duty to assist obligations 
in the context of claims for benefits.

An allegation of CUE does not actually represent a "claim" 
but rather is a collateral attack on a final decision.  Thus, 
the provisions of the VCAA are not applicable to CUE claims.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt 
to obtain benefits based on an allegation of clear and 
unmistakable error "is fundamentally different from any other 
kind of action in the VA adjudicative process.").  The Board 
therefore finds that the provisions of the VCAA, and its 
implementing regulations, are not applicable to the 
adjudication of the issue on appeal.



CUE

A review of the service medical records shows that on his 
September 1943 induction examination, the veteran reported 
that he had previously dislocated his hip.  On physical 
examination, the examiner noted that he had dislocated his 
hip in 1941.  The examiner noted, however, that there had 
been no recurrence and the hip was asymptomatic.  

Thereafter, the veteran was hospitalized on October 8, 1943.  
At that time, it was noted that the veteran had dislocated 
his left hip in an automobile accident.  He was confined to 
bed for over 30 days.  He was getting along well until June 
1943 when he had pain and difficulty walking which continued 
to occur, off and on, until one week earlier (in November 
1943).  At that time, pain was more severe and he could not 
walk.  He was sent to the hospital.  Physical examination 
revealed limited abduction and limited extension and there 
was pain on internal and external rotation.  There was 
tenderness to palpation over the head of the femur.  The 
diagnosis was necrosis, aseptic, severe, head of left femur 
which was caused by previous dislocation in December 1941.  
An October 1943 x-ray of the pelvis revealed considerable 
mottled increased density throughout the head of the left 
femur with moderate flattening of its articular surface and 
what appeared to be some fragmentation.  The impression was 
aseptic necrosis.  

A November 27, 1943 x-ray revealed necrosis, aseptic, severe, 
head of the left femur, caused by previous dislocation in 
December 1941.  On November 28, 1943, the veteran was 
admitted to hospitalization in a semi-ambulatory state with a 
left crutch to Billings General Hospital.  

On November 30, 1943, it was noted that the veteran had 
experienced pain in the left hip over the previous 8 months.  
It was noted that the veteran had 2 months of North African 
service.  On examination, the veteran walked with a left 
crutch.  The examiner noted that in 1941, the veteran had 
been in an automobile accident.  He was unconscious after the 
accident for 8 hours.  During the accident, he incurred a 
dislocation of the left hip which was reduced on 
hospitalization, 2-3 hours after the accident.  His recovery 
was rapid and the veteran was discharged from the hospital 
when he was semi-ambulatory, 31 days later.  He was soon 
completely ambulatory without any suggestion of hip pain.  
Subsequent to his enlistment in February 1943, the veteran 
went to sick call in March 1943 with the complaint of hip 
pain.  Since that time, he had intermittently reported to 
sick call with complaints of left hip pain.  On arrival in 
Sicily, his complaints became more severe to such a degree 
that he was unable to continue with any further service.  He 
was evaluated on the basis of his left hip complaint.  

On December 7, 1943, the veteran was afforded an orthopedic 
examination.  At that time, the left leg was about 1/4th of 
an inch shorter than the right lower extremity and his left 
thigh was about 1 inch smaller than the right thigh.  
Movements were limited in all directions.  Reflexes and 
spinal movements were normal.  There was an increased lumbar 
lordosis.  X-rays of the left hip revealed a destructive 
process of the head of the left femur, characteristic of 
aseptic necrosis.  The disability was secondary to a 
dislocated hip in civilian life.  It was noted that the 
veteran should be brought before a disposition board.  

On December 10, 1943, the veteran's medical history was again 
recounted.  It was noted that the veteran had been admitted 
to Billings General Hospital on November 28, 1943, where 
examination revealed that the veteran walked with a left 
limp.  His left lower extremity was about 1/4th of an inch 
shorter than the right lower extremity and his left thigh was 
about 1 inch smaller than the right thigh.  Movements were 
limited in all directions.  Reflexes and spinal movements 
were normal.  There was an increased lumbar lordosis.  X-rays 
of the left hip revealed a destructive process of the head of 
the left femur, characteristic of aseptic necrosis.  In the 
opinion of the Chief of the Orthopedic Section, the aseptic 
necrosis of the left femoral head was secondary to a 
dislocated hip in civilian hip in civilian life in 1941.  The 
disability was noted to be permanent in nature and maximum 
hospital improvement had been obtained and the veteran would 
not be returned to duty.  

A board of medical officers determined that this disability 
was not incurred in the line of duty; rather, it existed 
prior to entrance.  

A clinical note dated on December 28, 1943 noted that the 
veteran had necrosis, aseptic, severe, head of left femur, 
secondary to dislocation of the left hip, accidentally 
incurred while the veteran was a civilian when he was 
involved in an automobile accident in December 1941.  The 
disability was noted to exist prior to induction.  It was not 
incurred in the line of duty.

After the veteran was separated from service, a claim for VA 
benefits was received in January 1944.  In his application, 
the veteran indicated that he injured his left hip in 1941 
and was thereafter treated during service.  

In a March 1944 rating decision, the RO granted service 
connection for arthritis, secondary to dislocation of the hip 
(1941), which was incurred in service in World War II.  A 20 
percent rating was assigned effective December 1943.  The 
grant of service connection was made under Regulation 1(a), 
Part I, Paragraph I(a).

The regulatory provisions extant in March 1944, with respect 
to establishing service connection for a particular 
disability, were essentially the same as they are today.  Cf. 
Veterans Regulation 1(a), Part I, paragraphs I(a), (b), and 
(d) (1943).  

It was provided that service connection may be established 
for disability resulting from an injury suffered or disease 
contracted in the line of duty, or from aggravation of a pre-
existing injury or disease in the line of duty.  Veterans 
Regulation 1(a), Part I, paragraph I(a) (1943).

With regard to the presumption of soundness, it was provided 
that every person employed in the active military or naval 
service shall be taken to be in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior to acceptance and enrollment and was not 
aggravated by such active military or naval service.  
Veterans Regulation 1(a), Part I, paragraph. I(b) (1943).  
Regarding notation at enlistment, only those defects, 
infirmities and disorders actually found as a result of 
examination, are to be considered as noted.  History or 
complaints volunteered by or elicited from the veteran at the 
time of examination do not constitute notations unless 
confirmed by proper notation of the examining officer as 
result of his examination.  Veterans Administration 
Instruction No. 1, paragraph 2. to sec. 9(a)-(b), Pub. L. 78-
144 (July 13, 1943).  

With regard to aggravation of preservice disability, it was 
provided that a preexisting injury or disease will considered 
to have been aggravated by active military service provided 
for therein where there is an increase in disability during 
active service unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  Veterans Regulation 1(a), Part I, paragraph I(d) 
(1943).  Where notation of clear and unmistakable evidence 
shows that a disease or injury existed prior to service, 
service connection on the basis of aggravation will be 
conceded in case there is any increase in disability during 
active service resulting from the injury or disease 
manifested on the record, except where contrary to clear and 
unmistakable facts including medical principles.  Veterans 
Administration Instruction No. 1, paragraph 3. to sec. 9(a)-
(b), Pub. L. 78-144 (July 13, 1943).

Additionally, it has also long been acknowledged in VA 
regulations that there are medical principles so universally 
recognized as to constitute fact and, when in accordance with 
these principles the existence of a disability prior to 
service is established, no additional or confirmatory 
evidence is necessary.  Consequently, with notation or 
discovery during service of such residual conditions with no 
evidence of the pertinent antecedent active disease or injury 
during service, the conclusion must be that they preexisted 
service.  Nevertheless, if evidence is of record that is 
sufficient to demonstrate that a claimant's disorder 
preexisted service and underwent an increase in severity 
during service, it is presumed that the disorder was 
aggravated by service, unless clear and unmistakable evidence 
is presented that rebuts the presumption.  See VA Instruction 
No. 1 to sec. 9 (a) and (b) of Pub. L.  78-144, Par. 2(d) 
(effective July 13, 1943).

Recurrences, acute episodes, or symptomatic fluctuations of 
chronic diseases, were "not to be construed as establishing 
increase of disability" in the absence of sudden pathologic 
development or advance of the basic chronic pathology.  38 
C.F.R. § 35.011(note) (setting forth instructions issued 
Sept. 4, 1943, 8 Fed. Reg. 13,327) (1943).

The pertinent regulation in effect defined "clear and 
unmistakable" as obvious or manifest:  Evidence which makes 
it obvious or manifest, that the injury or disease under 
consideration existed prior to acceptance and enrollment for 
service will satisfy the requirements of the statute.  See 
Veterans Regulation 1063 (D) (1943).

In sum, to establish service connection under the law in 
effect in March 1944, the facts, as shown by the evidence, 
would have to demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service, or if preexisting service was aggravated therein.  
Veterans Regulation 1(a), Part I, paragraph I(a) (1943).

From the 1944 rating decision, it appears that the rating 
board acknowledged an etiological relationship between the 
preservice dislocation of the left hip (a preexisting injury) 
and the arthritis and indicated that the arthritis developed 
secondary to that preexisting condition.  

However, at this juncture, the Board notes that arthritis was 
never diagnosed at any time.  Further, the Board notes that 
it has been undisputed that the veteran fractured his left 
hip prior to service.  

Post-service, in February 1945, the veteran was afforded a VA 
examination.  The examiner reviewed the veteran's preservice 
and postservice medical history.  It was noted that the 
veteran was admitted as an inpatient in October 1944 
complaining of left hip pain which had been present since 
February 1943.  The veteran reported that he had been in an 
automobile accident and dislocated his hip.  He was in 
traction for 30 days.  He was doing fine until he went into 
the Army and began having pain in basic training and later 
had pain while in North Africa and Sicily.  The Army told him 
that he had necrosis.  "V.B." called it arthritis.  

The examiner indicated that an October 24, 1944 x-ray of the 
pelvis revealed no evidence of injury to the pelvis.  The 
sacroiliac and right hip joint appeared normal.  There was 
irregular deformity of the epiphysis of the left hip with 
caustic changes in the epiphysis and some sclerosis involving 
the adjacent portion of the cetabulum.  The hip joint spacing 
was approximately normal.  There appeared to be a depressed 
portion of the articular surface of the femoral head at the 
point of greatest stress.  The conclusion was that the 
veteran had aseptic necrosis involving the left hip.  A 
periodic reexamination was suggested to determine the 
progress of the disease or of healing.  

On December 27, 1944, the veteran was reexamined.  There was 
still evidence of the destructive process involving the left 
femoral head which had the appearance of an osteochondritis 
of undetermined origin.  There was as noted previously 
definite necrosis of the femoral head.  There was an 
incompletely detached sequestrium.  The exact etiology of the 
process was not determined, but tuberculosis was not 
excluded.  

On November 21, 1944, it was noted that there was a 
destructive lesion involving the head of the femur and the 
diminished joint spacing.  There was limited motion in 
abduction and internal rotation.  There was also some 
limitation in flexion.  There was 1/2 inch shortening in the 
leg.  It was advised that the veteran had fixation in plaster 
of paris spica and that fixation of the hip by operation 
might be necessary later.  

On January 15, 1945, the veteran was placed in a body and leg 
spica.  The veteran complained of left hip pain.  He had a 
heel built up which provided some relief.  Physical 
examination revealed shortening of the left leg and atrophy 
of the left thigh.  There was left hip pain on straight leg 
raising.  The diagnosis was osteochondrosis of the left femur 
(Perthe's hip).  

In a March 1945 rating decision, the 20 percent rating was 
increased to 70 percent effective October 1944.  The 
disability was recharacterized as osteochondritis, Perthe's 
disease, left hip.  Therefore, the prior diagnosis of 
"arthritis" was recharacterized.  

In March 1945, the veteran was afforded a VA examination.  
March 1945 x-rays revealed no change in the appearance of the 
left femoral head, neck, or acetabulum from the previous 
study.  The etiology was still not evident from the x-ray 
findings alone.  

Physical examination revealed that the left leg was 1/2 inch 
shorter than the right leg and there was atrophy of the 
muscles about the buttocks and thigh and pain in the left hip 
on backward manipulation.  X-rays showed an aseptic type of 
necrosis of the left hip joint, but tuberculosis had not yet 
been excluded.  The veteran was first given symptomatic care 
and bedrest without impairment, following this, he was placed 
in a spica body cast which was left in place for 3 months.  
The cast had been removed, but he still had some pain and 
almost complete limitation of motion of the left thigh.  He 
had limited weight bearing.  It was noted that the veteran 
might need arthrodesis and would probably be disabled for 6 
months to a year and would have almost complete impairment of 
the use of the left hip joint.  The diagnosis was necrosis f 
the head of the left femur, due to undetermined origin.  

A May 1945 rating decision confirmed and continued the 70 
percent rating.  

In July 1946, the veteran was afforded a VA examination.  It 
was noted that an arthrodesis had been performed in April 
1945.  July 1945 x-rays of the pelvis revealed no change in 
the position of the fragments at the left hip.  There had 
been further obliteration of the lines of separation of the 
bones.  There had been no definite destruction of bone.  A 
December 1945 x-rays was essentially unchanged.  However, it 
was indicated that perhaps there had been some 
demineralization since the previous study.  The irregular 
area of destruction in the superior aspect of the femoral 
head was still present, but there had been no progression in 
the process since July 1945.  The examiner felt that the 
process involving the left hip was likely due to an aseptic 
necrosis, but tuberculosis could not be excluded.  When the 
veteran was discharged from hospitalization for the 
arthrodesis, it was noted that he was on crutches and a 
rather prolonged convalescence period was expected, and he 
was also expected to be permanently partially disabled.  

On current VA examination, it was determined that the left 
leg was 1/2 inch shorter and the left thigh was atrophied.  
There was pain in the left hip on straight leg raising.  The 
diagnosis was osteochondrosis of the left femur (Perthe's 
hip).  

July 1946, December 1946, and January 1947 rating decisions 
confirmed and continued the 70 percent rating.  

In July 1947, the veteran was seen at Michigan Medical 
Service.  At that time, x-rays were suggestive of an old 
Perthe's disease involving the left hip.  The examiner noted 
that in December 1941, the veteran sustained an injury in an 
automobile accident, at which time he dislocated his left 
hip.  In February 1943, he entered service.  In September 
1943, while in service, he fell down and sustained another 
injury to the hip.  He was hospitalized at that time.  He was 
discharged in December 1943.  About 1 year later, he was 
operated on at the Marine Hospital in Detroit at which time a 
fusion was attempted.  Currently, he complained of some 
aching in the hip, particularly with unusual activities.  
Physical examination revealed an old operative scar over the 
anterior surface of the left hip.  Range of motion was 
limited.  X-rays revealed positive findings of aseptic 
necrosis of the left hip.  The fusion operation was not 
successful and further surgery would be necessary in the 
future.  

July and October 1947 rating decisions also determined that a 
70 percent rating was warranted.  The July 1947 rating 
decision also specified that service connection was warranted 
or made on the basis of aggravation.  Therefore, while the 
initial grant of service connection appeared to be based on 
direct service connection, this rating decision clearly set 
forth the basis as aggravation.  The underlying finding that 
service connection was warranted remained the same.

In December 1949, the veteran was afforded an orthopedic 
examination.  It was noted that the veteran's preinduction 
examination revealed a history of dislocation of the right 
hip (it was actually the left hip) in 1941, asymptomatic.  In 
March 1943, the veteran went on sick call for pain in his 
left hip which was off and on.  Finally, the pain became so 
bad that he reported to a hospital in Sicily and was sent 
back to the United States to Billings General Hospital, in 
November 1953, where he remained until he was discharged.  
The diagnosis was necrosis, aseptic, severe, head of the left 
femur, secondary to dislocation of the left hip.  A physical 
examination was performed.  The examination yielded diagnoses 
of osteochondritis of the left hip (Perthe's disease) with 
severe limitation of motion and residuals, postoperative 
scar, of the left hip, healed and asymptomatic.  

In a December 1949 rating decision, the RO proposed to sever 
service connection on the basis of CUE.  It was noted that on 
the veteran's induction examination, it was recorded that he 
had a history of dislocation of the right hip in 1941 with no 
recurrence, asymptomatic.  (It was actually the left hip).  
Approximately 1 month after reporting for active duty, the 
veteran went on sick call, complaining of left hip pain.  In 
October 1943, he was admitted to hospitalization where a 
diagnosis of necrosis, aseptic, severe, head of the left 
femur, caused by December 1941 dislocation, was established.  
The veteran was evacuated.  A medical board determined that 
the disability existed prior to induction.  In October 1944 
(after service), it was determined that the veteran had 
osteochondritis of the left femur (Perthe's hip).  The 
diagnosis was then changed to necrosis of the head of the 
left femur.  In April 1945, the veteran underwent an 
arthrodesis of the left hip.  The discharge diagnosis was 
osteochondrosis of the left femur.  Further x-rays also 
confirmed aseptic necrosis of the left hip.  

The RO determined that there was no inservice evidence of any 
abrupt or sudden pathological developments or trauma which 
could be considered a positive factor for aggravation of the 
condition which was incurred prior to service.  The increase 
in the level of disability during service was due solely to 
the natural progress to be expected in the condition which 
was incurred prior to service, and noted on induction.  Thus, 
the RO made a specific finding that any increase in 
disability during service was due to the natural progress of 
the disease.

In January 1950, the veteran was notified of the proposed 
severance of service connection.   

In a March 1950 rating decision, the RO severed service 
connection for the service-connected left hip disorder based 
on CUE.  The rating decision essentially reiterated the 
December 1949 proposed severance rating decision.  The rating 
board found CUE in the initial March 1944 grant of service 
connection as well as in the subsequent rating decisions 
which increased the evaluation, changed the designation of 
regulatory authority, and amended the diagnosis to 
osteochondritis of the left femur (Perthe's hip).  In March 
1950, the veteran was notified of this rating decision. His 
disability benefits were discontinued on March 31, 1950.  The 
veteran did not appeal that determination.  

The rating decision which severed service connection is 
final.  See 38 U.S.C.A. § 7105.  Therefore, the current claim 
is not a review of a timely appealed severance of service 
connection.  The severance action now being contested by the 
veteran took place in 1950, and was not appealed at that 
time.  Since the RO's 1950 decision is final, in order to 
prevail in this case, the veteran must show that the 1950 
determination of CUE in the 1944 rating decision was, itself, 
the product of CUE. Although VA obviously had a very high 
burden to meet in its 1950 rating decision,  the veteran now 
bears the same high burden of establishing CUE in that RO 
decision.  See Daniels v. Gober, 10 Vet. App. 474, 479 
(1997).

Currently, the veteran and his representative contend that 
the March 1950 rating decision which severed service 
connection contained CUE.  They contend that the requirements 
for severance were not met.  Specifically, they assert that 
the severance was made based on a difference of opinion as to 
the question of aggravation.  The veteran maintains that the 
preexisting hip injury was aggravated during his combat 
service.  The veteran had managed to complete basic training, 
but in March 1943 began having left hip problems.  He was 
sent to North Africa and Sicily, where he began having major 
problems with his left hip and was hospitalized.  The veteran 
and his representative contend that there was no clear and 
convincing evidence rebutting the presumption of aggravation 
in 38 C.F.R. § 3.63(b)(1949).  There was no identification by 
the RO of the clear and unmistakable evidence that any 
increase during service was due to the natural progress of 
the disease.  They pointed out that a difference of opinion 
is not CUE.  They noted that 38 C.F.R. § 3.79(b) (1949) 
provided that for aggravation, there needed to be an increase 
in disability resulting from the disease or injury manifested 
on the record during active service.  In addition, 38 C.F.R. 
§ 3.9(a) (1949) required that where severance was considered 
warranted, the burden of proof in a severance rested with the 
government.  

However, as noted, the veteran and his representative must 
establish that there was CUE in the rating decision that 
determined that there was CUE in the grant of service 
connection.  

In Damrel v. Brown, 6 Vet. App. 242 (1994) (citing Russell v. 
Principi, 3 Vet. App. 310, 313- 4 (1992)), the Court 
established a three-prong test to establish a claim of CUE:

(1) '[E]ither the correct facts, as they were known at 
that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied,' 
(2) the error must be 'undebatable' and the sort 'which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made,' and, (3) a 
determination that there was [clear and unmistakable 
error] must be based on the record and law that existed 
at the time of the prior adjudication in question.

Damrel, 6 Vet. App at 245.

Thus, in order to show CUE occurred in the severance action, 
the record must establish that the correct facts, as they 
were known at the time, were not before the adjudicator, 
and/or that the statutory or regulatory provisions extant at 
the time were incorrectly applied.

Initially, the Board finds that the facts, as they were 
known, were before the adjudicator.  There is no evidence 
that there were pertinent records which would have changed 
the outcome which were not of record.  

Therefore, and based on the veteran's contentions, the 
argument is that the statutory or regulatory provisions 
extant at the time were incorrectly applied.  They contend 
that the requirements for severance were not correctly 
applied.  

The version of the regulation providing for severance of 
service connection in effect at the time of the March 1950 
rating decision, Veterans Regulation 1009 (D) (1949), is 
similar in many respects to the regulation in effect today, 
38 C.F.R. § 3.105(d) (2007).

Under the current version of 38 C.F.R. § 3.105, Revision of 
decision, is provided that the provisions of this section 
apply except where an award was based on an act of commission 
or omission by the payee, or with his or her knowledge (§ 
3.500(b)); there is a change in law or a Department of 
Veterans Affairs issue, or a change in interpretation of law 
or a Department of Veterans Affairs issue (§ 3.114); or the 
evidence establishes that service connection was clearly 
illegal.  The provisions with respect to the date of 
discontinuance of benefits are applicable to running awards.  
Where the award has been suspended, and it is determined that 
no additional payments are in order, the award will be 
discontinued effective date of last payment.  

(a) Error.  Previous determinations which are final and 
binding, including decisions of service connection, 
degree of disability, age, marriage, relationship, 
service, dependency, line of duty, and other issues, 
will be accepted as correct in the absence of clear and 
unmistakable error. Where evidence establishes such 
error, the prior decision will be reversed or amended. 
For the purpose of authorizing benefits, the rating or 
other adjudicative decision which constitutes a reversal 
of a prior decision on the grounds of clear and 
unmistakable error has the same effect as if the 
corrected decision had been made on the date of the 
reversed decision. Except as provided in paragraphs (d) 
and (e) of this section, where an award is reduced or 
discontinued because of administrative error or error in 
judgment, the provisions of § 3.500(b)(2) will apply.

(b) Difference of opinion. Whenever an adjudicative 
agency is of the opinion that a revision or an amendment 
of a previous decision is warranted, a difference of 
opinion being involved rather than a clear and 
unmistakable error, the proposed revision will be 
recommended to Central Office.  However, a decision may 
be revised under § 3.2600 without being recommended to 
Central Office. 

(c) Character of discharge. A determination as to 
character of discharge or line of duty which would 
result in discontinued entitlement is subject to the 
provisions of paragraph (d) of this section. 

(d) Severance of service connection.  Subject to the 
limitations contained in §§ 3.114 and 3.957, service 
connection will be severed only where evidence 
establishes that it is clearly and unmistakably 
erroneous (the burden of proof being upon the 
Government). (Where service connection is severed 
because of a change in or interpretation of a law or 
Department of Veterans Affairs issue, the provisions of 
§ 3.114 are for application.) A change in diagnosis may 
be accepted as a basis for severance action if the 
examining physician or physicians or other proper 
medical authority certifies that, in the light of all 
accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous.  This 
certification must be accompanied by a summary of the 
facts, findings, and reasons supporting the conclusion.  
When severance of service connection is considered 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address 
of record of the contemplated action and furnished 
detailed reasons therefor and will be given 60 days for 
the presentation of additional evidence to show that 
service connection should be maintained.  Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, 
final rating action will be taken and the award will be 
reduced or discontinued, if in order, effective the last 
day of the month in which a 60-day period from the date 
of notice to the beneficiary of the final rating action 
expires. (Authority: 38 U.S.C. 5112(b)(6)).

(e) Reduction in evaluation--compensation. Where the 
reduction in evaluation of a service-connected 
disability or employability status is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction 
or discontinuance will be prepared setting forth all 
material facts and reasons. The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons 
therefor, and will be given 60 days for the presentation 
of additional evidence to show that compensation 
payments should be continued at their present level. 
Unless otherwise provided in paragraph (i) of this 
section, if additional evidence is not received within 
that period, final rating action will be taken and the 
award will be reduced or discontinued effective the last 
day of the month in which a 60-day period from the date 
of notice to the beneficiary of the final rating action 
expires. (Authority: 38 U.S.C. 5112(b)(6))  

(f) Reduction in evaluation--pension. Where a change in 
disability or employability warrants a reduction or 
discontinuance of pension payments currently being made, 
a rating proposing the reduction or discontinuance will 
be prepared setting forth all material facts and 
reasons. The beneficiary will be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefor, and will be given 
60 days for the presentation of additional evidence to 
show that pension benefits should be continued at their 
present level. Unless otherwise provided in paragraph 
(i) of this section, if additional evidence is not 
received within that period, final rating action will be 
taken and the award will be reduced or discontinued 
effective the last day of the month in which the final 
rating action is approved. (Authority: 38 U.S.C. 
5112(b)(5))  

(g) Reduction in evaluation--monetary allowance under 38 
U.S.C. chapter 18 for certain individuals who are 
children of Vietnam veterans. Where a reduction or 
discontinuance of a monetary allowance currently being 
paid under 38 U.S.C. chapter 18 is considered warranted, 
VA will notify the beneficiary at his or her latest 
address of record of the proposed reduction, furnish 
detailed reasons therefor, and allow the beneficiary 60 
days to present additional evidence to show that the 
monetary allowance should be continued at the present 
level. Unless otherwise provided in paragraph (i) of 
this section, if VA does not receive additional evidence 
within that period, it will take final rating action and 
reduce the award effective the last day of the month 
following 60 days from the date of notice to the 
beneficiary of the proposed reduction. (Authority: 38 
U.S.C. 1822, 5112(b)(6)) 
 
(h) Other reductions/discontinuances. Except as 
otherwise specified at § 3.103(b)(3) of this part, where 
a reduction or discontinuance of benefits is warranted 
by reason of information received concerning income, net 
worth, dependency, or marital or other status, a 
proposal for the reduction or discontinuance will be 
prepared setting forth all material facts and reasons. 
The beneficiary will be notified at his or her latest 
address of record of the contemplated action and 
furnished detailed reasons therefor, and will be given 
60 days for the presentation of additional evidence to 
show that the benefits should be continued at their 
present level. Unless otherwise provided in paragraph 
(i) of this section, if additional evidence is not 
received within that period, final adverse action will 
be taken and the award will be reduced or discontinued 
effective as specified under the provisions of §§ 3.500 
through 3.503 of this part. (Authority: 38 U.S.C. 5112)  

(i) Predetermination hearings. (1) In the advance 
written notice concerning proposed actions under 
paragraphs (d) through (h) of this section, the 
beneficiary will be informed that he or she will have an 
opportunity for a predetermination hearing, provided 
that a request for such a hearing is received by VA 
within 30 days from the date of the notice. If a timely 
request is received, VA will notify the beneficiary in 
writing of the time and place of the hearing at least 10 
days in advance of the scheduled hearing date.  The 10 
day advance notice may be waived by agreement between VA 
and the beneficiary or representative.  The hearing will 
be conducted by VA personnel who did not participate in 
the proposed adverse action and who will bear the 
decision-making responsibility.  If a predetermination 
hearing is timely requested, benefit payments shall be 
continued at the previously established level pending a 
final determination concerning the proposed action.

Under the version in effect when the severance was made, 
Veterans Regulation No. 2(a), pt. II, par. III; Department of 
Veterans Affairs Regulation 1009; effective January 25, 1936, 
to December 31, 1957 which was the precursor of 38 C.F.R. 
§ 3.105, provided, in part, that no rating board will reverse 
or amend, except upon new and material evidence, a decision 
rendered by the same or any other rating board, or by an 
appellate authority, except where such reversal or amendment 
is clearly warranted by a change in law or by a specific 
change in interpretation thereof specifically provided for in 
a VA issue: Provided, that a rating board may reverse or 
amend a decision by the same or any other rating Board where 
such reversal or amendment is obviously warranted by CUE 
shown by the evidence in file at the time the prior decision 
was rendered.

Furthermore, service connection was not to have been severed 
in any case on a change of diagnosis in the absence of 
medical certification that, in light of all the accumulated 
medical evidence, the prior diagnosis on which service 
connection was predicated was not correct.

Thus, in sum, there has been no material or substantive 
change in VA regulations pertaining to severance of a 
service-connected disability since 1943.  With regard to the 
procedural safeguards, under both the old and new versions, 
the claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  If additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued, if in 
order, effective the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final rating action expires.  38 C.F.R. 38 C.F.R. § 3.105(d) 
(previously 38 C.F.R. § 2.1009(d) (1950); see also VA 
Regulation 1009(A), (D), as in effect in 1950.

In a case involving CUE, in order to sever service 
connection, the VA must comply with specific procedures and 
meet its high burden of proof.  See Baughman v. Derwinski, 1 
Vet. App. 563, 566 (1991).  The burden of proof is upon the 
Government to show that there was obvious or manifest error.  

In addition, once service connection was granted for a 
particular disability, it could be severed only upon a 
showing by VA that the rating decision granting service 
connection was clearly and unmistakably erroneous, and only 
after certain procedural safeguards were met.  As to these 
procedural requirements, it was necessary that the proposal 
to sever service connection be based upon a review of "all 
the accumulated evidence," and that the veteran be given 
immediate notification in writing of the contemplated action 
and the detailed reasons therefor.  The veteran was then to 
be given a reasonable period, not to exceed 60 days from the 
date on which such notice was mailed, for the presentation of 
additional evidence pertinent to the question.  See VA 
Regulation 1009(A), (D), as in effect in 1950.

Initially, the Board notes that the RO satisfied the 
procedural safeguards which were in place in 1950, when 
service connection for the left hip disorder was  severed.  
The evidence shows that the veteran was notified of the 
proposed action in writing, and final action was not taken 
until 60 days after he was so notified.  The proposed rating 
decision was dated in December 1949 and explained the action 
which would be undertaken.  Notification was sent thereafter, 
in January 1950.  The rating decision severing service 
connection was dated two months later.  Thus, VA complied 
with the procedural safeguards set out in VA Regulation 
1009(D), as in effect in 1950.

Thus, there was no CUE with regard to the procedural actions 
regarding the severance.  There is also no evidence that the 
correct facts, as they were known at the time, were not 
before the adjudicator.  Rather, the record reflects that all 
pertinent and available medical records were of record at the 
time of the March 1950 rating decision.  

Therefore, the record must show that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  In this case, as noted, the pertinent statutory or 
regulatory provisions provided that service connection will 
be severed only where evidence established that the grant of 
service connection was clearly and unmistakably erroneous, 
with the burden of proof being upon the Government.  

The March 1950 rating decision determined that there was no 
inservice evidence of any abrupt or sudden pathological 
developments or trauma which could be considered a positive 
factor for aggravation of the condition which was incurred 
prior to service (the left hip dislocation).  The RO found 
that the increase in the level of disability during service 
was due solely to the natural progress to be expected in the 
condition which was incurred prior to service, and noted on 
induction.  

It is significant to note that the rating board, at the time 
of the 1950 rating decision and before that time, included a 
medical specialist, capable of making competent medical 
conclusions.  That is no longer the practice at the rating 
boards or at the Board.  

The Board notes that the regulatory provisions extant at the 
time with regard to the establishment of service connection 
for a particular disorder, as cited above, were essentially 
the same as they are today.  

In the March 1950 rating decision, the RO properly determined 
that the presumption of soundness did not apply in this case, 
because there was sufficient evidence to demonstrate that the 
veteran had a preexisting left hip dislocation.  With regard 
to aggravation, the RO determined that there were no sudden 
pathologic developments or trauma during service which showed 
aggravation.  Rather, the RO found that the increase in 
disability was due solely to the natural progress of the 
preexisting condition.  Therefore, the RO basically found 
that the prior rating determinations that indicated that 
there was aggravation were clearly and unmistakably erronous 
because the directives regarding aggravation were not 
correctly applied by the prior rating authorities.  The RO 
essentially determined that the increase in disability was 
due to natural progress of the veteran's preexisting disorder 
and not due to aggravation.  To prove the existence of CUE, 
the claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision.  See Bustos v. West, 179 F.3d 
1378, 1381 (Fed. Cir. 1999).  The RO essentially found in 
1950 that the RO did not properly apply the tenets of 
"aggravation" - an error which was therefore outcome 
determinative.  

With regard to the 1950 determination that there was prior 
CUE, the rating board in March 1944 had the pertinent service 
records.  The rating board concluded that service connection 
was warranted.  The basis was that arthritis was incurred in 
service.  However, there was never a diagnosis of arthritis.  
The subsequent rating decisions continued the basic grant of 
service connection and ultimately indicated that the grant 
was based on aggravation as the veteran's prior left hip 
injury worsened during service.  According to the laws and 
regulations applicable at that time, with regard to 
aggravation of preservice disability, it was provided that a 
preexisting injury or disease will considered to have been 
aggravated by active military service provided for therein 
where there is an increase in disability during active 
service unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Thus, there was a presumption of aggravation when there was 
an increase in disability level.  

In the 1950 rating decision, there was a specific finding 
that the increase in disability was due to the natural 
progress of the disease.  The service medical records 
reflected that a board of medical officers determined that 
the left hip disability was not incurred in the line of duty; 
rather, it existed prior to entrance.  There was no inservice 
documentation of any trauma or injury to the left hip.  The 
December 28, 1943 clinical record showed that the veteran had 
necrosis, aseptic, severe, head of left femur, secondary to 
dislocation of the left hip, accidentally incurred while the 
veteran was a civilian when he was involved in an automobile 
accident in December 1941; the disability was noted to exist 
prior to induction; it was not incurred in the line of duty.  
As noted, the RO made a specific finding that any increase in 
disability was due to the natural progress of the left hip 
disease process.  In essence, the RO determined that the 
preexisting left hip injury resulted in the development of 
aseptic necrosis of the head of left femur, which was first 
diagnosed during service, but which constituted natural 
progress.  There was a tenable basis for this finding in the 
service medical records, as noted.

Further, the March 1950 rating board apparently considered 
whether service connection was clearly erroneous based also 
on then-current evidence.  The Board notes that unlike an 
appeal involving a collateral attack on a prior VA 
adjudication on the basis of CUE, in a severance proceeding, 
VA is not limited to the law and the record that existed at 
the time of the decision to award service connection.  See 
Stallworth v. Nicholson, 20 Vet. App. 482, 488 (2006).

Post-service evidence (subsequent to the March 1944 rating 
decision) showed that the veteran reported an inservice fall, 
i.e., additional trauma.  However, his statement was 
contradicted by the service medical records which documented 
no trauma or injury during service, whatsoever.  Thus, there 
was a basis for the RO to not afford probative value to that 
statement.  In addition, the additional medical evidence also 
generally indicated that the left hip disease process had 
pre-dated service, a fact already of record.  

The RO determined that there was no inservice evidence of any 
abrupt or sudden pathological developments or trauma which 
could be considered a positive factor for aggravation of the 
condition which was incurred prior to service.  The increase 
in the level of disability during service was found by the RO 
to be due solely to the natural progress which was to be 
expected in the condition which was incurred prior to 
service, and noted on induction.  Accordingly, the RO found 
that there was CUE in the grant of service connection as the 
preexisting left hip disability was not aggravated during 
service.  In essence, the RO found that the prior 
determinations that there was aggravation were contrary to 
clear and unmistakable evidence, including medical 
principles, based on the evidence of record.  In other words, 
the RO found that there was clear and unmistakable evidence 
to rebut the presumption of aggravation as the increase in 
disability was found to be due instead to natural progress.  

Clearly, there was a basis in the record for the March 1950 
RO decision that the laws and regulations were incorrectly 
applied in the initial March 1944 grant of service connection 
as well as in the subsequent rating decisions which increased 
the evaluation, changed the designation of regulatory 
authority, and amended the diagnosis to osteochondritis of 
the left femur (Perthe's hip).  There was no competent 
evidence to support the conclusion that the veteran had 
arthritis.  There was competent evidence, including in the 
service medical records, that while the veteran's preexisting 
left hip disorder had increased in severity during service, 
the increase in the level of disability during service was 
due solely to the natural progress to be expected in the 
condition which was incurred prior to service.  Therefore, 
there was a tenable basis for the RO, in March 1950, to find 
CUE as there was clear and unmistakable evidence showing that 
the veteran's left hip disability pre-existed service and was 
not aggravated by service.  

The question before the Board at this time is whether the 
March 1950 determination which found CUE and severed service 
connection on that basis is in and of itself a product of 
CUE.  The Board finds that there was no CUE in the prior 
finding of CUE because there was a plausible basis in the 
record for that prior finding of CUE, and thus, the claim of 
error in the March 1950 rating decision is not an undebatable 
one in regard to whether service connection should have been 
severed.

The veteran asserts that the March 1950 determination 
represented a difference of opinion which is not a basis for 
CUE.  However, the Board does not find that there was a mere 
difference of opinion.  As discussed above, there was a basis 
for the finding that the increase in severity represented 
natural progress.  The March 1944 rating decision did not 
discuss aggravation.  The subsequent rating decisions did not 
discuss whether any increase in severity was due to natural 
progress.  

The veteran also asserts that the March 1950 rating decision 
simply reweighed the facts and impermissibly came to a 
conclusion different from the RO in the March 1944 rating 
decision.  In the Board's view, however, these contentions do 
not provide a valid basis for a CUE claim, since they do not 
allege that the correct facts, as they were known at the 
time, were not before the adjudicator, and it is not 
demonstrated that the statutory or regulatory provisions 
extant at the time were incorrectly applied.  Rather, the 
veteran's argument would require the Board to reevaluate the 
evidence considered in 1950, and to decide whether it 
provided a basis for the decision rendered at that time.  As 
the Court has held, however, "simply to claim CUE on the 
basis that previous adjudications had improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of CUE."  See Fugo, 6 Vet. App. at 44.  The Board 
also notes the Court's holding in Daniels, supra, wherein the 
veteran had argued that a 1957 decision to sever service 
connection, which had been established in 1943, was erroneous 
because there was no substantial basis for the finding, in 
1957, that the veteran's psychosis had existed prior to 
service and was not aggravated by service.  The Court held 
that such an argument would require the Court to reevaluate 
the evidence considered in 1957, to decide if it provided a 
"substantial basis" for the decision, and that this did not 
meet the standard of a CUE claim.  

In light of the above, the Board finds that there was no CUE 
in the March 1950 rating decision that severed service 
connection for a left hip disability.  See generally Wilson 
v. West, 11 Vet. App. 383, 385-87 (1998).


ORDER

The claim that the March 1950 rating decision that severed 
service connection for a left hip disability, osteochondritis 
of the left femur (Perthe's hip) contained CUE, is denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


